DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-9 are allowed.	 
Examiner’s Amendment
2.    	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 3: Delete “antenna chip" and insert — “antenna circuit chip” —.
B.	Claim 1, line 8: Delete “antenna chip" and insert — “antenna circuit chip” —.
C.	Claim 1, line 11: Delete “a first surface of the second" and insert — “the second surface of the first” —.
D.	Claim 5, line 3: Delete “PBO, BCB" and insert — “polybenzoxazole (PBO), benzocyclobutene (BCB)” —.
E.	Claim 5, lines 4-5: Delete “copper, aluminum, nickel, gold, sivver and titanium” and insert — “copper (Cu), aluminum (Al), nickel (Ni), gold (Au)  silver (Ag) and titanium (Ti)” —.

Authorization for this examiner's amendment was given in a telephone interview with Emily Shu on 11-22-21.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “an antenna structure, comprising a second packaging layer, a first antenna metal layer, a second rewiring layer, and a first metal bump, wherein the first antenna metal layer is disposed on the second surface of the first packaging layer, wherein the second rewiring layer is disposed on a second surface of the second packaging layer, wherein the first antenna metal layer is electrically connected to the second rewiring layer by a first metal connecting column passing through the second packaging layer”, “a second metal connecting column, formed on the second surface of the first rewiring layer, wherein the second metal connecting column is taller than a top surface of the antenna structure” and “a second antenna metal layer, formed on a top surface of the second packaging layer, wherein the second antenna metal layer is patterned to connect to the second metal connecting column” in an antenna package structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Satement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811